UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1436


DEBRA I. ROBERTSON

                      Plaintiff - Appellant

v.

CREE, INCORPORATED

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:10-cv-00507-H)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Debra I. Robertson, Appellant Pro Se. Richard D. Haygood,
KILPATRICK TOWNSEND & STOCKTON, LLP, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Debra I. Robertson appeals the district court’s order

denying relief on her 42 U.S.C. § 1981 (2006) complaint.                         We

have     reviewed   the    record      and    find      no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Robertson     v.   Cree,    Inc.,        5:10-cv-00507-H      (E.D.N.C.

Mar. 1, 2012).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument      would    not    aid   the   decisional

process.



                                                                           AFFIRMED




                                        2